On November 16, 2006, the Defendant was sentenced for violation of the conditions of a deferred sentence to the following: Count I: Burglary (Common Scheme), a felony, in violation of Sections 45-6-204 and 45-2-101(8), MCA, to Twenty (20) years in the Montana State Prison, with Ten (10) years suspended; and Count II: Theft (Common Scheme), a felony, in violation of Sections 45-6-301(l)(a) and 45-2-101(8), MCA, to Ten (10) years in the Montana State Prison, with all time suspended, to run concurrently to the sentence imposed for Count I. The court recommends that the Defendant complete the program at the TSCTC (boot camp). Should the Defendant successfully complete boot camp, the remaining portion of defendant’s suspended sentence to Montana State Prison shall be suspended; and other terms and conditions given in the Order Revoking Defendant’s Deferred Sentence and Amended Judgment and Commitment on November 16, 2006.
On April 11, 2013, the Court revoked the suspended sentence previously imposed on November 16, 2006. On July 11, 2013, the Defendant was sentenced for Count I: Burglary (Common Scheme), a felony, in violation of Sections 45-6-204 and 45-2-101(8), MCA, to Montana State Prison for a period of Twelve (12) years, with Three (3) years suspended, upon all previously imposed conditions; sentenced for Count II: Theft (Common Scheme), a felony, in violation of Sections 45-6-301(l)(a) and 45-2-101(8), MCA, to Montana State Prison for a period of Twelve (12) years, with Three (3) years suspended, upon all previously imposed conditions. The foregoing sentences shall run concurrently with each other and with the sentence imposed upon the Defendant in Cause No. CDC-2006-201; and other terms and conditions given in the Order Revoking Defendant’s Suspended Sentence and Amended Judgment and Commitment on July 11, 2013.
On November 7, 2013, the Defendant’s Application for review of that sentence was scheduled to be heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented Pro se. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he did not wish to proceed with his Sentence Review hearing. The Defendant stated he wished to withdraw his Application for Review of Sentence in this matter.
Therefore, it is the unanimous decision of the Division to grant the Defendant’s request and his Application for Review of Sentence is hereby withdrawn. All matters in the above-named case before the Division are now concluded.
*93DATED this 12th day of December, 2013.
Done in open Court this 7th day of November, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.